Title: From George Washington to the Continental Congress Committee on Fortifying Ports, 8 June 1776
From: Washington, George
To: Continental Congress Committee on Fortifying Ports



Gentlemen,
New-York June 8th 1776

In Answer to your Favour of the 14th Inst. in which you request me to employ proper Persons to survey the Harbour Fortifications &c. of Cape Ann and of New London, I informed you of my writing to Colonel Richard Gridley and Coll Henry Knox to undertake the Business and promised to transmit you their Report, as soon as it should come to Hand—I accordingly have the Pleasure to inclose you Colonel Gridley’s Report of the Harbour and Works of New London with the several

Plans he has taken, which appear to be accurate and well done. I have the Honour to be Gentlemen with great Regard your most obedt Servant

G.W.

